IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

JOHN EUGENE LEAKE,
pro se Plaintiff,

v. CIVIL NO. 3:18cv569 (JAG)

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,
Defendant.

~_/\./\./\./VV\./\./\/

 

0

RDER

 

This matter is before the Court on the Report and Recommendation of the Magistrate
Judge entered on October 2, 2018 (Dk. No. ll). The time to file objections has expired and
neither party has objected to the Report and Recommendation. Having considered the matter
and deeming it otherwise proper and just to do so, it is hereby ORDERED:

(1) The Report and Recommendation of the Magistrate Judge (Dk. No. ll) is
ACCEPTED and ADOPTED as the OPINION of the Court.

(2) Defendant’s Motion to Transfer (Dk. No. 9) is GRANTED.

(3) The case shall be TRANSFERRED to the Charlottesville Division of the United
States District Court for the Westem District of Virginia.

(4) This case is CLOSED.
Let the Clerk of the Court send a copy of this Final Order to pro se Plaintiff at his address

of record and to all counsel of record.

It is so ORDERED.

 

 

Richmond, Virginia John A Gibney JS;{ `
Dace: october 17 2018 Uniwd`gtates D’is cu£dgé

 

 

 

 

